Title: From Thomas Jefferson to Henry Dearborn, 14 May 1802
From: Jefferson, Thomas
To: Dearborn, Henry


            Dear SirMonticello May 14. 1802.
            I recieved yesterday your favor of the 7th. and entirely approve your proposition to remove the arms from New London. I suppose it would be generally a good rule to break up all the small deposits and carry them to the great magazines where they may be kept in order, guarded, & always ready. health & affectionate salutations.
            Th: Jefferson
          